NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



HENRY A. THOMAS JR.,                    )
                                        )
             Appellant,                 )
                                        )
v.                                      )     Case No. 2D16-5314
                                        )
STATE OF FLORIDA,                       )
                                        )
             Appellee.                  )
                                        )

Opinion filed October 5, 2018.

Appeal from the Circuit Court for Lee
County; Ramiro Manalich, Judge.

Howard L. Dimmig, II, Public
Defender, and Christine Trakas
Thornhill, Special Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and ATKINSON, JJ., Concur.